[Cite as Goddard v. Goddard, 2022-Ohio-3113.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                GEAUGA COUNTY

LAURENCE V. GODDARD,                            CASE NO. 2021-G-0015

                Petitioner-Appellant,
                                                Civil Appeal from the
        -v-                                     Court of Common Pleas

DANIEL B. GODDARD,
                                                Trial Court No. 2019 SP 000934
                Respondent-Appellee.


                                            OPINION

                                   Decided: September 6, 2022
                                 Judgment: Reversed; remanded


James R. Skirbunt, Skirbunt & Skirbunt, LLC, 1375 East Ninth Street, Suite 3150,
Cleveland, OH 44114 (For Petitioner-Appellant).

Daniel B. Goddard, pro se (Respondent-Appellee).


THOMAS R. WRIGHT, P.J.

        {¶1}    Appellant, Laurence V. Goddard, appeals the trial court’s order adopting the

magistrate’s decision and dismissing Laurence’s petition for a civil stalking protection

order (“CSPO”) filed against appellee, Daniel B. Goddard. We reverse and remand.

        {¶2}    In 2015, the trial court entered a CSPO in favor of Laurence and against his

son, Daniel. The order expired December 5, 2019.

        {¶3}    On November 20, 2019, pursuant to R.C. 2903.214, Laurence filed a

second petition for a CSPO against Daniel. The trial court granted an ex parte order of

protection.
       {¶4}   Daniel is a nonresident of Ohio. On October 13, 2020, Daniel filed a motion

to dismiss for lack of personal jurisdiction. A hearing was held on the motion, at which

both parties appeared. Laurence testified, and both parties submitted exhibits. The

magistrate issued a decision on January 14, 2021, concluding the court lacked personal

jurisdiction over Daniel and recommending dismissal. Laurence filed objections to the

magistrate’s decision, which the trial court overruled.      Subsequently, the trial court

adopted the magistrate’s decision and dismissed Laurence’s petition.

       {¶5}   Laurence raises two assignments of error on appeal, which we consider in

reverse order:

              [1.] The Trial Court erred as a matter of law, and otherwise
              abused its discretion, by concluding that it lacks personal
              jurisdiction over Appellee.

              [2.] The Trial Court erred as a matter of law, and otherwise
              abused its discretion, by concluding that Appellee did not
              waive the defense of lack of personal jurisdiction.

       {¶6}   In his second assigned error, Laurence argues that the trial court erred by

concluding that Daniel did not waive the defense of lack of personal jurisdiction.

       {¶7}   “It is rudimentary that in order to render a valid personal judgment, a court

must have personal jurisdiction over the defendant.” Maryhew v. Yova, 11 Ohio St.3d

154, 156, 464 N.E.2d 538 (1984). “This may be acquired either by service of process

upon the defendant, the voluntary appearance and submission of the defendant or his

legal representative, or by certain acts of the defendant or his legal representative which

constitute an involuntary submission to the jurisdiction of the court. The latter may more

accurately be referred to as a waiver of certain affirmative defenses, including jurisdiction

over the person under the Rules of Civil Procedure.” (Footnote omitted.) Id.

                                             2

Case No. 2021-G-0015
       {¶8}   Pursuant to Civ.R. 12(B)(2), a defense of lack of personal jurisdiction may

be made either in the responsive pleading, if one is required, or by motion before pleading

if a further pleading is permitted. Maryhew at 157 (“the rule gives the pleader an option

to assert the defense of lack of jurisdiction over the person either by way of a motion prior

to any pleading or in the responsive pleading to the complaint”). “Civ.R. 12(B) must be

read in conjunction with Civ.R. 12(G) and (H).” Id. Civ.R. 12(G) provides, in pertinent

part, that “[a] party who makes a motion under this rule must join with it the other motions

herein provided for and then available to him.” Civ.R. 12(H)(1) provides that “[a] defense

of lack of jurisdiction over the person * * * is waived (a) if omitted from a motion in the

circumstances described in subdivision (G), or (b) if it is neither made by motion under

this rule nor included in a responsive pleading or an amendment thereto permitted by

Rule 15(A) to be made as a matter of course.”

       {¶9}   Daniel filed his motion to dismiss for lack of personal jurisdiction eleven

months after Laurence filed his petition. During those eleven months, Daniel filed two pro

se motions to continue and to appear by video conferencing, stating he needed more time

to prepare a defense. Daniel was briefly represented by counsel, who also filed a motion

to continue. Laurence argues that by filing these motions prior to raising the personal

jurisdiction defense, Daniel waived the defense.

       {¶10} We reject Laurence’s argument. First, motions to continue and to appear

by video conferencing do not constitute a responsive pleading. See Civ.R. 7(A). Further,

such requests do not constitute motions made pursuant to Civ.R. 12(B), as referenced

within Civ.R. 12(G), which would result in the waiver of an affirmative defense under

Civ.R. 12(H)(1). See Maryhew, 11 Ohio St.3d at 158. As stated by the Supreme Court

                                             3

Case No. 2021-G-0015
in Maryhew, “[w]e are supported in this conclusion by a number of federal cases which

have had occasion to interpret Fed.R.Civ.P. 12 which is comparable to the Ohio rule.”

(Parallel citations omitted.) Id., citing Bartner v. Debiasse 20 F.R.D. 355 (E.D.N.Y.1957)

(where the defendant obtained two extensions “to answer or otherwise move,” and the

court held that the defendant did not waive his right to assert lack of jurisdiction over his

person).

       {¶11} Accordingly, the trial court did not err in concluding that Daniel did not waive

the defense of lack of personal jurisdiction.

       {¶12} Laurence’s second assigned error is without merit.

       {¶13} In his first assigned error, Laurence challenges the trial court’s conclusion

that Laurence “failed to show [that personal] jurisdiction is conferred by Ohio’s long-arm

statute and associated Civil Rules.”

       {¶14} When a defendant challenges the trial court’s personal jurisdiction and the

court holds an evidentiary hearing, it is the plaintiff’s burden to prove jurisdiction exists by

a preponderance of the evidence. See State ex rel. DeWine v. 9150 Group, L.P., 2012-

Ohio-3339, 977 N.E.2d 112, ¶ 8 (9th Dist.). “Personal jurisdiction is a question of law that

appellate courts review de novo.” Kauffman Racing Equip., L.L.C. v. Roberts, 126 Ohio

St.3d 81, 2010-Ohio-2551, 930 N.E.2d 784, ¶ 27.

       {¶15} “Determining whether an Ohio trial court has personal jurisdiction over a

nonresident defendant involves a two-step analysis: (1) whether the long-arm statute and

the applicable rule of civil procedure confer jurisdiction and, if so, (2) whether the exercise

of jurisdiction would deprive the nonresident defendant of the right to due process of law

under the Fourteenth Amendment to the United States Constitution.” (Citation omitted.)

                                                4

Case No. 2021-G-0015
Id. at ¶ 28; accord Fallang v. Hickey, 40 Ohio St.3d 106, 107, 352 N.E.2d 117 (1988),

citing Internatl. Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945).

        {¶16} Ohio’s long-arm statute enumerates specific acts that give rise to the

personal jurisdiction of Ohio courts over nonresident defendants. It provides, in relevant

part, that “[a] court may exercise personal jurisdiction over a person who acts directly or

by an agent, as to a cause of action arising from the person’s * * * [c]ausing tortious injury

in this state to any person by an act outside this state committed with the purpose of

injuring persons, when he might reasonably have expected that some person would be

injured thereby in this state[.]” R.C. 2307.382(A)(6).

        {¶17} Civ.R. 4.3(A)(9), which mirrors the long-arm statute, permits service of

process on nonresidents when “an individual * * * who, acting directly or by an agent, has

caused an event to occur out of which the claim that is the subject of the complaint arose,

from the person’s * * * [c]ausing tortious injury in this state to any person by an act outside

this state committed with the purpose of injuring persons, when the person to be served

might reasonably have expected that some person would be injured by the act in this

state[.]”

        {¶18} The special statutory proceeding for a CSPO brought pursuant to R.C.

2903.214 is civil in nature. See Civ.R. 65.1(A) and Post v. Leopardi, 11th Dist. Trumbull

No. 2019-T-0061, 2020-Ohio-2890, ¶ 10. When filing a petition for CSPO, the petitioner

must allege that the respondent engaged in a violation of R.C. 2903.211 (menacing by

stalking) against the person(s) to be protected by the order. R.C. 2903.214(C)(1). R.C.

2903.211 defines “menacing by stalking,” in relevant part, as follows:

              (A)(1) No person by engaging in a pattern of conduct shall
              knowingly cause another person to believe that the offender
                                              5

Case No. 2021-G-0015
             will cause physical harm to the other person or a family or
             household member of the other person or cause mental
             distress to the other person or a family or household member
             of the other person. In addition to any other basis for the other
             person’s belief that the offender will cause physical harm to
             the other person or the other person’s family or household
             member or mental distress to the other person or the other
             person’s family or household member, the other person’s
             belief or mental distress may be based on words or conduct
             of the offender that are directed at or identify a corporation,
             association, or other organization that employs the other
             person or to which the other person belongs. [Emphasis
             added.]

             (2) No person, through the use of any form of written
             communication or any electronic method of remotely
             transferring information, including, but not limited to, any
             computer, computer network, computer program, computer
             system, or telecommunication device shall post a message or
             use any intentionally written or verbal graphic gesture with
             purpose to do either of the following:

             (a) Violate division (A)(1) of this section[.]

      {¶19} Although R.C. 2903.211 constitutes the criminal offense of menacing by

stalking, these acts may also fall within the “tortious” conduct category of R.C.

2307.382(A)(6) and Civ.R. 4.3(A)(9). See M.W. v. D.M., 8th Dist. Cuyahoga No. 105758,

2018-Ohio-392, ¶ 15 (reaching the same conclusion with respect to the “tortious” conduct

category of R.C. 2307.382(A)(3)); Haas v. Semrad, 6th Dist. Lucas No. L-06-1294, 2007-

Ohio-2828, ¶ 17 (reaching the same conclusion in the context of a domestic violence CPO

brought pursuant to R.C. 3113.31, which defines domestic violence as including conduct

constituting menacing by stalking).

      {¶20} Here, Laurence alleged in his petition that since the 2015 CSPO was

issued, Daniel has been attacking and threatening him indirectly by emailing his

attorneys.   These allegations stem from the electronic communications that were

                                              6

Case No. 2021-G-0015
introduced during the hearing on the motion to dismiss. The following are excerpts from

a few of the email exhibits, all of which were sent to Laurence’s attorneys:

             April 3, 2017: “* * * sleep well tonight * * *. don’t worry, there
             are still more laughs to come. We have only just begun :) the
             funniest part comes at the end when you three foolish jackals
             are all disbarred and God willing, arrested, along with your
             fool for a client. once the four of you are all in jail I will be the
             one doing the lol’ing. that’s when I will rest. do you
             knuckleheads still think you can double cross me and
             outsmart me and get away with it? * * * God has protected me
             because I am Jewish and I am a believer and he has smote
             you because you are wicked in your ways and you do not
             respect my god or follow the law as is proscribed in the holy
             scriptures. I have a phone call scheduled with [the] head of
             the disciplinary committee * * *. * * * sleep well tonight my
             precious slaves. you will need your rest, for your coming days
             will make you weary. while suicide is always an option, I urge
             you to accept the lord as your savior and to confess all your
             sins to him. you have nothing to lose. he has been watching
             this whole time and he already knows all.”

             April 23, 2017: “my precious slaves, it has come to my
             attention that you have attempted to hire or have hired
             someone to have me killed. i want you to know that i will be
             ready for anything that you cowards try to do to me and i will
             respond accordingly with full force. i refuse to die to further
             your twisted agenda. i have a special super duper extra
             exciting surprise waiting for your comrade in arms. i have
             instructed the appropriate authorities, including but not limited
             to the cleveland police forces, the new york police, the nsa,
             the cia, and the fbi, as well as my friends and family that if
             anything is to happen to me to fully investigate all of you and
             your client first. * * * i am watching you all very carefully, and
             i am ready to defend myself by any means from you lying,
             thieving, fraudulent criminal clown syndicate. * * *”

             May 13, 2017: “Jackals, because there is a restraining order
             in place I cannot send this message directly to your client so I
             need you to forward this to him and copy me on the forward
             so I know he has received my final attempt to extend an olive
             branch * * * as it pertains to the concept of a settlement. * * *”

             September 27, 2017: “* * * The trustee has obtained a
             restraining order against me under fraudulent and false
                                              7

Case No. 2021-G-0015
            circumstances in order to prevent me from communicating
            with him or other members about the trust and the llc. Maybe
            that kind of lie will pass in corrupted small time geauga county
            court houses but it won’t get you very far with the IRS and
            federal government.”

            July 22, 2018: “you and your boyfriend can keep playing your
            weird little games, i’m a multimillionaire. i don’t need this tiny
            tiny amount of money you are holding over my head. we won’t
            conduct any further talks until all restraining orders expire. * *
            * perhaps if you were willing to accept a jewish god in your life
            you would not have so many problems but I understand,
            though I don’t appreciate, your allegiance to satan.”

            August 10, 2018: “* * * I know I have been a total d***head
            and I really really hate how I am behaving but you and by
            proxy, your client, are treating me like an animal instead of the
            sophisticated aristocratic member of high society that I
            actually am. So you are creating a self fulfilling prophecy. We
            should talk on the phone like two normal people. * * * We just
            have to be kind to each other and see the humor in things. * *
            * You are not gonna get restraining orders again. The first time
            was just a gift to you. It was what I wanted. It won’t happen
            again. * * * There are so many different government agencies
            looking into you guys right now. At some point somebody is
            gonna see it my way and you will have problems. * * * If you
            choose to disregard this message I will just continue going
            down my own path but you really may not like how that turns
            out and the reason I say that is because I am contacting every
            possible government type agency that may possibly have a
            remote interest in this. I am relentless like a dog who has yet
            to be castrated. But sometimes I rather just cut my nuts off
            know what I mean? * * *”

            August 13, 2018: “also if you can convince geauga county to
            change their laws so the restraining order can be renewed i
            am still willing cooperate with that in exchange for a ripe
            mango 3 pairs of tube socks and an unopened back of
            baseball cards. * * *”

            August 25, 2018 (8:24 p.m.): “* * * NoW IT MAKES SENSE
            WHY HE MADE FAKE RESTRAINING ORDERS AGAINST
            ME!!!!! THE ARAB AND THE JEW fighting over money LOL!!”

            August 25, 2018 (8:54 p.m.): “this all makes so much more
            sense. of course the arab is scared and forged a restraining
                                            8

Case No. 2021-G-0015
              order to protect himself from his own misdeeds: he broke the
              law multiple times on my watch. he is going to jail. he should
              be scared of the cops not me. * * *”

       {¶21} Thus, Laurence’s petition is entirely based on the content of the electronic

communications Daniel sent to Laurence’s attorneys in Ohio. “It has been recognized

that the existence of telephonic and electronic communications that originate from out-of-

state respondents to in-state petitioners satisfies Ohio’s long-arm statute for the purpose

of protection orders as long as the content of the communications forms the basis of the

alleged tortious conduct.” M.W. at ¶ 14, citing Burnett v. Burnett, 6th Dist. Sandusky No.

S-10-050, 2012-Ohio-2673, ¶ 21.

       {¶22} As alleged, Daniel’s conduct is tortious in nature, was committed by an act

outside Ohio with the purpose of injuring Laurence and should have led Daniel to expect

that Laurence would be injured as described in R.C. 2903.211 (menacing by stalking),

specifically by causing mental distress to Laurence.        We conclude, therefore, that

Laurence established a basis for the trial court to exercise personal jurisdiction over

Daniel under R.C. 2307.382(A)(6) and Civ.R. 4.3(A)(9). The trial court’s conclusion to the

contrary is unsupported and was reached in error.

       {¶23} We must next determine whether the exercise of long-arm jurisdiction

comports with constitutional due process—a determination the trial court did not reach.

       {¶24} “It is well-established that ‘* * * due process requires only that in order to

subject a defendant to a judgment in personam, if he be not present within the territory of

the forum, he have certain minimum contacts with it such that the maintenance of the suit

does not offend “traditional notions of fair play and substantial justice.”’” Anilas, Inc. v.

Kern, 31 Ohio St.3d 163, 164, 509 N.E.2d 1267 (1987), quoting Internatl. Shoe, 326 U.S.

                                             9

Case No. 2021-G-0015
at 316. “Ordinarily, this requires that a party ‘purposefully * * * [avail] itself of the privilege

of conducting activities within the forum State * * *.’” Anilas at 164, quoting Hanson v.

Denckla, 357 U.S. 235, 253, 78 S.Ct. 1228, 2 L.E.2d 1283 (1958).

       {¶25} “Personal jurisdiction can be either general or specific, depending upon the

nature of the contacts that the defendant has with the forum state.” (Citation omitted.)

Kauffman Racing, 2010-Ohio-2551, at ¶ 46.             Here, because Daniel does not have

continuous and systematic contacts with Ohio, Laurence must establish that the trial court

has specific jurisdiction. “Specific jurisdiction applies when ‘a State exercises personal

jurisdiction over a defendant in a suit arising out of or related to the defendant’s contacts

with the forum.’” Id. at ¶ 47, quoting Helicopteros Nacionales de Columbia, S.A. v. Hall,

466 U.S. 408, 414, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984), fn. 8. There are three issues

to address when considering whether the exercise of specific jurisdiction is justified:

“‘“First, the defendant must purposefully avail himself of the privilege of acting in the forum

state or causing a consequence in the forum state. Second, the cause of action must

arise from the defendant’s activities there.          Finally, the acts of the defendant or

consequences caused by the defendant must have a substantial enough connection with

the forum state to make the exercise of jurisdiction over the defendant reasonable.”’”

Kauffman Racing at ¶ 49, quoting Bird v. Parsons, 289 F.3d 865, 874 (6th Cir.2002),

quoting S. Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, 281 (6th Cir.1968).

       {¶26} Here, Laurence’s petition for a stalking CPO arose from Daniel’s purposeful

actions of emailing Laurence’s attorneys in Ohio with the alleged intent to cause harmful

consequences to Laurence, his father, who resides in Ohio. In this context, the email

communications constitute sufficient minimum contacts with Ohio. Further, the exercise

                                                10

Case No. 2021-G-0015
of jurisdiction does not offend traditional notions of fairness. It should be foreseeable to

one who makes threatening communications that he may be haled into the jurisdiction to

answer a petition seeking protection against him. See Haas, 2007-Ohio-2828, at ¶ 21.

“While the burden on an out-of-state defendant who is forced to defend in Ohio is not

insignificant, the interest in providing protection through local forums against defendants

who purposefully direct threatening communications into Ohio outweighs [that] burden in

this instance.” Id. We conclude, therefore, that the trial court’s exercise of jurisdiction is

reasonable and would not deprive Daniel of the right to due process of law under the

United States Constitution.

       {¶27} Laurence’s first assigned error has merit.

       {¶28} The judgment is reversed. The matter is remanded for further proceedings

consistent with this opinion.



MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.




                                             11

Case No. 2021-G-0015